Citation Nr: 1642297	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  13-22 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date prior to January 12, 2001 for the grant of service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a higher initial disability rating for coronary artery disease, evaluated as 10 percent disabling prior to January 18, 2013, and as 30 percent disabling thereafter.

3.  Entitlement to a higher initial disability rating for PTSD, evaluated as 10 percent disabling prior to September 20, 2002, as 30 percent disabling from September 20, 2002 to June 11, 2003, as 100 percent disabling from June 12, 2003 to August 31, 2003, as 30 percent disabling from September 1, 2003 to August 11, 2008, and as 50 percent disabling from August 12, 2008.  

4.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) prior to April 24, 2009.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from November 1967 to October 1971.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from December 2008, April 2010, and June 2011 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to an earlier effective date for the grant of service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In June 2016, prior to the promulgation of a decision in the appeal, the Veteran's attorney requested a withdrawal of the appeal regarding entitlement to a higher initial disability rating for coronary artery disease.

2.  Throughout the initial rating period on appeal, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas.

3.  For the period on appeal prior to April 24, 2009, The Veteran was rendered unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met with regard to the issue of entitlement to a higher initial disability rating for coronary artery disease.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 70 percent disability rating for PTSD have been met for the entire initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2015).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met for the entire period on appeal prior to April 24, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal of Claim for Higher Initial Rating for Coronary Artery Disease

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in correspondence received in June 2016, the Veteran's attorney withdrew the appeal as to entitlement to a higher initial disability rating for coronary artery disease, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal regarding that issue, and it is dismissed.

Higher Initial Rating for PTSD

The Veteran contends that he is entitled to a higher initial disability rating for his service-connected PTSD based on symptoms including anger, anxiety, depression, nightmares, flashbacks, isolation, impaired impulse control, sleep impairment, and poor interpersonal relations.  He reports that, due to his PTSD symptoms, he has had multiple failed marriages and has been unable to hold a job for many years.

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In the December 2008 rating decision on appeal, the RO granted service connection for PTSD and assigned an initial 10 percent disability rating, effective from January 12, 2001, the date the Veteran's request to reopen his claim for service connection was received.  The RO also assigned a 30 percent disability rating from September 20, 2002 to June 11, 2003, a 100 percent rating from June 12, 2003 to August 31, 2003, a 30 percent rating from September 1, 2003 to August 11, 2008, and a 50 percent rating from August 12, 2008.      

The Board notes that since the Veteran is in receipt of a 100 percent disability rating from June 12, 2003 to August 31, 2003, that period is not on appeal as he is in receipt of the highest possible rating.  

Evaluations for PTSD are assigned pursuant to 38 C.F.R. § 4.130, DC 9411.  A 10 percent disability rating is assigned when the evidence demonstrates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent disability rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

In assessing the evidence of record, the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

GAF scores ranging from 21 to 30 reflect behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).  Id.

A GAF score in the range of 31 to 40 represents "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  Id.  



A GAF score in the range of 41 to 50 represents "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score in the range of 51 to 60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive. The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443; Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

After reviewing all the lay and medical evidence of record and resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence supports a 70 percent disability rating, but no higher, for the entire initial rating period on appeal. 

Specifically, throughout the rating period on appeal, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas due to symptoms such as anger, anxiety, depression, nightmares, flashbacks, isolation, impaired impulse control, sleep impairment, and poor interpersonal relations, which more nearly approximates the criteria for a 70 percent rating.  

For instance, in February 2001, the Veteran's average "T" score elevation on the MMPI-2 was 65.3, and it was noted that typical individuals with this code-type tend to evidence serious psychopathology, even when these scales are only slightly elevated over a T score of 65, with rapid onset of excitement, confusion, disorientation, and hyperactivity.  It was further noted that they do not tend to respond well to therapeutic intervention.  

In August 2002, a VA physician wrote a letter stating that the Veteran was diagnosed with PTSD in February 2001, and that, due to his PTSD, he was unable to seek and hold gainful employment, providing probative evidence in favor of a higher disability rating.  

In September 2002, it was noted that the Veteran was responding well to medication, although he still had flashbacks approximately four times per month, during which he exhibited anger, inability to sit still, and violent thoughts.  He stated that, prior to beginning medication, he had these violent thoughts once a day.  

In April 2003, the Veteran checked himself into the hospital with complaints of thoughts of harming himself or others.  He reported experiencing nightmares and flashbacks of such severity that he was no longer able to perform his daily activities.  In light of his history of violence, increasing anxiety, and fear of losing control, he was admitted as an inpatient.   He was admitted as an inpatient again in June 2003, during which time he was assigned a 100 percent disability rating, as noted above, due to the length of his hospital stay.  

In 2003 and 2004, the Veteran's group therapist described his PTSD symptoms as chronic and severe.  

VA treatment notes indicate that he has been married seven times and that he has experienced significant social and occupational impairment, with symptoms including anger, anxiety, depression, nightmares, flashbacks, isolation, impaired impulse control, and poor interpersonal relations.  

The August 2008 VA examiner noted that the Veteran reported a history of five separate suicide attempts.  Moreover, the examiner noted that his PTSD symptoms had been of sufficient severity to contribute to inpatient hospitalization and residential treatment of PTSD, as well as to ongoing difficulties getting along with others (family, friends, employers, and co-workers).  The VA examiner concluded that his PTSD resulted in deficiencies in most of the following areas: work, school, family, relations, judgment, thinking, and mood.  For example, the examiner noted that his job history had been marked by difficulty getting along with customers, co-workers, and supervisors due to irritability, and that his family relationships were also impaired by irritability, difficulty trusting others, and isolativeness, as evidence by multiple divorces and estrangement from his children.  The 2008 VA examination report reflects a level of disability that more nearly approximates the criteria for a higher 70 percent disability rating.  

In December 2009 and June 2016, a private psychiatrist, Dr. C., wrote letters stating that the Veteran's PTSD has prevented him from finding or maintaining gainful employment at least since 1986.  The doctor pointed to the Veteran's social isolation and inability to maintain relationships with most people, resulting in a total of seven marriages and estranged relationships with some family members.  Moreover, the doctor noted his irritability and periodic exacerbations of thoughts of harming others and acts of aggression.  Dr. C. concluded that the Veteran's PTSD symptoms resulted in total disability.  

At a March 2010 VA examination, the Veteran reported worsening depression and anxiety.  The VA examiner noted that he did have some meaningful interpersonal relationships, but that his PTSD symptoms frequently disrupted those relationships.  Further, the examiner noted that his PTSD symptoms contributed to difficulty interacting with others in an occupational setting, and that he tended to isolate himself when bothered by his symptoms.  The VA examiner stated that his prognosis was poor, and that it is unlikely he will ever be symptom free.

The Board notes that GAF scores assigned during the initial rating period on appeal are commensurate with a higher 70 percent disability rating.  Namely, he was assigned GAF scores of 55 in September 2002, 45 and 40 in April 2003, 50 in August 2003, 40 in June 2003, 45 at the August 2008 VA examination, and 52 at the March 2010 VA examination.  Most of these scores reflect serious symptoms, as noted above, while only two scores fall within the moderate range.   


In sum, the Board finds that the evidence relevant to the initial rating period on appeal is at least in equipoise as to whether the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas.  In this regard, the Board in particular notes the symptoms of irritability and anger, which contributed to his social isolation and caused occupational impairment, as well as his thoughts of harming himself and others and sleep impairment due to nightmares and flashbacks.  In addition, as noted above, the GAF scores reflect mostly serious symptoms, which, under the circumstances of this case, are commensurate with a 70 percent disability rating.     

The Board finds that the weight of the evidence is against the assignment of a 100 percent disability rating, because the evidence does not demonstrate total occupational and social impairment.  For instance, the Veteran has consistently reported a good relationship with his current wife and at least some of his family members, and, as noted above, the 2010 VA examiner noted that he had some meaningful interpersonal relationships.  In addition, the several GAF scores reflecting only moderate symptoms during the rating period indicate that his PTSD symptoms do not result in total occupational and social impairment.  

The Board acknowledges the GAF score of 25 assigned by Dr. C. in his December 2009 letter.  Such a score reflects behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).  This score is simply not commensurate with the symptoms described by the Veteran and observed by his examining and treating physicians.  While the evidence of record does reflect that he was hospitalized in June 2003 with thoughts of harming himself and/or others, even then, during a period in which his symptoms were worse than normal, his treating physicians assigned a GAF score of 40, which, while reflecting very serious symptoms, does not reflect impairment to the degree indicated by the GAF score of 25.  Therefore, the Board has assigned little if any probative weight to the single GAF score of 25 in determining the appropriate rating for the Veteran's PTSD, and finds that it does not warrant the assignment of a 100 percent disability rating.  

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's PTSD.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his PTSD is more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying an even higher rating, the criteria for higher schedular ratings were considered, but the rating assigned herein was upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Entitlement to a TDIU prior to April 24, 2009

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  
See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15; Van Hoose, 
4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

In this case, the Veteran contends that he has been unable to secure employment due to his service-connected disabilities.  He has not worked since 1996.  In the April 2010 rating decision on appeal, the RO granted a TDIU effective from April 24, 2009, the date his formal claim for a TDIU was received.  However, as he has consistently claimed that he is unemployable due to his PTSD symptoms, TDIU is part and parcel of the claim for a higher rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the appeal period for the TDIU claim dates back to January 12, 2001.    

In light of the grant of the 70 percent disability rating for PTSD for the entire initial rating period on appeal, the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) are met for the entire period on appeal, because the Veteran has both one service-connected disability with an evaluation of at least 60 percent, and two or more disabilities with a combined rating of at least 70 percent with one disability rated at at least 40 percent. 

As noted above, because the Veteran is in receipt of a 100 percent schedular rating for his PTSD from June 12, 2003 to August 31, 2003, he is not eligible for a TDIU during that period.    

After a review of all the evidence, the Board concludes that the evidence is at least in equipoise as to whether he is unable to secure or follow substantially gainful employment due to his service-connected disabilities for the entire period on appeal prior to April 24, 2009.

The evidence in favor of the claim for a TDIU includes multiple statements from the Veteran and his attorney showing their belief that the Veteran is unemployable due to his service-connected disabilities (see, in particular, the June 15, 2016 Appellant's Brief).  

In addition, the December 2009 and June 2016 letters from the private psychiatrist, Dr. C., discussed above, support a finding of unemployability due to PTSD symptoms, including prior to April 2009.  Further, as also noted above, in August 2002, a VA physician opined that he was totally disabled from gainful employment due to his PTSD symptoms.  

Finally, the VA treatment records and examination reports all indicate significant occupational impairment due to the service-connected PTSD, including during the rating period prior to April 2009, as discussed in detail above.  


The evidence weighing against the Veteran's claim for TDIU includes indication that the Veteran has non-service-connected physical disabilities that have played a role in his unemployability.  For instance, in December 2002, the Veteran stated that he last worked as a photographer the previous year, but had since developed problems with his eyesight and was consequently unable to work.  

In addition, in March 2010, a VA examiner opined that the Veteran's service-connected hearing loss, ulcer disease, and hemorrhoids would not result in any occupational restrictions.  Moreover, the examiner stated that his non-service-connected physical disabilities would not limit his occupation either.  

However, while there is certainly some evidence against the claim, it is clear that the Veteran has significant occupational impairment due to his service-connected PTSD.  Indeed, the assigned 70 percent rating includes criteria that contemplate difficulty engaging in work.  Therefore, the Board finds that the evidence at least in equipoise as to whether the Veteran is unable to secure gainful employment due to his service-connected disabilities.    

Resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a TDIU are met for the entire period on appeal prior to April 24, 2009.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Because the current appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, and the Veteran's statements.  

The Veteran has been afforded an adequate examination on the issue of rating his PTSD.  VA provided the Veteran with examinations in August 2008 and March 2010.  The Veteran's history was taken, and complete examinations and interviews were conducted.  Conclusions reached and diagnoses given were consistent with the examination reports.  Therefore, the Veteran has been afforded adequate examinations on the issue decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).





ORDER

The appeal regarding entitlement to a higher initial disability rating for coronary artery disease is dismissed.

A 70 percent disability rating for service-connected PTSD, but no higher, is granted for the entire initial rating period on appeal.

A TDIU is granted prior to April 24, 2009.  


REMAND

In the December 2008 rating decision, the RO granted service connection for PTSD, effective from January 12, 2001.  In April 2009, the Veteran filed a timely notice of disagreement (NOD) with the effective date assigned for the grant of service connection for PTSD.  The RO has not furnished the Veteran with a statement of the case (SOC) which addresses that issue.

In such cases, under judicial precedent, the appellate process was initiated by the NOD, and the appellant is entitled to an SOC on the issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  In a June 2016 statement, the Veteran's attorney argued that an SOC is not necessary in light of the holding in Percy v. Shinseki, 23 Vet. App. 37, 42 (2009).  However, that case did not stand for the proposition that an SOC is waivable or unnecessary, but, rather, dealt with the issue of timeliness of substantive appeals.  In order to afford the Veteran due process, an SOC is necessary on the issue of entitlement to an earlier effective date for the grant of service connection of PTSD.   

Accordingly, that issue is REMANDED for the following action:

The RO shall consider the issue of entitlement to an earlier effective date for the grant of service connection of PTSD.  If the benefits sought cannot be granted, the RO should issue a statement of the case in accordance with applicable law and regulations.  The Veteran and his attorney should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning these issues.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


